        Case 5:19-cv-00179-MTT Document 16 Filed 07/08/19 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                             MACON DIVISION

VERA CLOWERS,                                 )
                                              )
             PLAINTIFF,                       )
                                              )
      v.                                      )     5:19-cv-00179-MTT
                                              )
MANDARICH LAW GROUP, LLP;                     )
CACH, LLC; LVNV FUNDING, LLC;                 )
& RESURGENT CAPITAL SERVICES,                 )
L.P.,                                         )
                                              )
             DEFENDANTS.                      )
                                              )


  LVNV FUNDING, LLC’S CORPORATE DISCLOSURE STATEMENT

      COMES NOW LVNV Funding, LLC, Defendant in the above-styled case,

and by and through undersigned counsel, hereby submits its disclosures pursuant to

FRCP 7.1 and states as follows:

(1) The undersigned counsel of record certifies that the following is a full and

complete list of all parties in this action, including any parent corporation and any

publicly held corporation that owns 10% or more of the stock of a party:

             A.     Plaintiff          Vera Clowers

             B.     Defendant          Mandarich Law Group, LLP.

             C.     Defendant          CACH, LLC

             D.     Defendant          LVNV Funding, LLC
                                        -1-
        Case 5:19-cv-00179-MTT Document 16 Filed 07/08/19 Page 2 of 3



              E.     Defendant            Resurgent Capital Services, L.P.

The undersigned counsel further certifies that LVNV Funding, LLC is not a

publicly held or traded corporation and that no publicly held company owns more

than 10% of its stock. Further, it is a non-governmental limited liability company

that is 100% owned by Sherman Originator, LLC, which is a privately-held limited

liability company.

(2) The undersigned further certifies that the following is a full and complete

list of all other persons, associations, firms, partnerships, or corporations having

either a financial interest in or other interest which could be substantially affected

by the outcome of this particular case:

      None.

      Respectfully submitted this 10th day of July, 2019.

                                          BEDARD LAW GROUP, P.C.

                                          /s/ Jonathan K. Aust
                                          Jonathan K. Aust
                                          Georgia Bar No. 448584
                                          John H. Bedard, Jr.
                                          Georgia Bar No. 043473

4855 River Green Parkway
Suite 310
Duluth, Georgia 30096
Telephone: (678) 253-1871
jaust@bedardlawgroup.com
jbedard@bedardlawgroup.com



                                           -2-
        Case 5:19-cv-00179-MTT Document 16 Filed 07/08/19 Page 3 of 3




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF GEORGIA
                          MACON DIVISION

VERA CLOWERS,                                )
                                             )
            PLAINTIFF,                       )
                                             )
      v.                                     )     5:19-cv-00179-MTT
                                             )
MANDARICH LAW GROUP, LLP;                    )
CACH, LLC; LVNV FUNDING, LLC;                )
& RESURGENT CAPITAL SERVICES,                )
L.P.,                                        )
                                             )
            DEFENDANTS.                      )
                                             )


                         CERTIFICATE OF SERVICE

      I hereby certify that on this date I electronically filed LVNV Funding, LLC’s
Corporate Disclosure Statement using the CM/ECF system which will
automatically send email notification of such filing to the following attorney of
record:

      David Addleton
      dfaddleton@gmail.com

      Respectfully submitted this 10th day of July, 2019.

                                      BEDARD LAW GROUP, P.C.

                                      /s/ Jonathan K. Aust
                                      Jonathan K. Aust
                                      Georgia Bar No. 448584
                                      John H. Bedard, Jr.
                                      Georgia Bar No. 043473



                                       -3-
